Citation Nr: 0804802	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for a chronic 
low back strain with history of disc bulging and nerve 
stenosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for a right 
wrist strain, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to August 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that in a December 2005 rating decision, the 
RO granted the veteran service connection for 
pseudofolliculitis barbae and a partial ligament tear of the 
right thumb.  Accordingly, these issues are no longer on 
appeal before the Board at this time.


FINDINGS OF FACT

1.  Forward flexion of the thoracolumbar spine is 70 degrees 
and combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, is not demonstrated; there is no neurological 
deficit or incapacitating episodes.

2.  The veteran's right wrist disability is manifested by 
range of motion of 55 to 70 degrees for dorsiflexion; 70 to 
75 degrees of palmar flexion; 10 to 20 degrees of radial 
deviation; and 45 degrees of ulnar deviation; the wrist is 
not ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a chronic low 
back strain are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5235-5243 (2007).

2.  The criteria for an increased rating for a right wrist 
strain are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5024, 5214, 5215 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
low back and right wrist disabilities, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial ratings assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged ratings" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.

Low Back Strain

In a March 2005 rating decision, the RO granted the veteran 
service connection for a chronic low back strain with history 
of disc bulging and nerve stenosis.  An evaluation of 10 
percent was assigned, effective August 21, 2004.  In his June 
2005 notice of disagreement, the veteran argued that he 
should be given a higher rating for his service-connected low 
back disability because it caused him pain everyday.  In his 
October 2005 VA Form 9, the veteran claimed that he had been 
treated with Botox injections, aqua punctures, physical 
therapy, and medications for his low back disability, and 
that because of his disability, a nerve was pinched and he 
experienced extreme pain throughout the day.

The veteran's disability is currently evaluated as 10 percent 
disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

Current spine rating criteria, as revised effective September 
26, 2003, are found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).  New Diagnostic Codes 5237 and 5243 
evaluate lumbosacral strain and intervertebral disc syndrome, 
respectively.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, the next higher rating of 20 
percent is assigned with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward motion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a (2007), Note (2).

As for Diagnostic Code 5243, the next higher rating of 20 
percent using the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes requires evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
year.  Also, Notes to the current criteria specify that any 
associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately from orthopedic manifestations, under an 
appropriate Code.  38 C.F.R. § 4.71a (2007), Note (1).

The medical evidence of record is primarily in the form of VA 
medical examination findings, and they reflect the veteran's 
primary complaint is that he has low back pain.  On 
examination in November 2004, there was no radiation of pain 
on movement of the thoracolumbar spine, and there was no 
tenderness.  There was paravertebral muscle spasm noted.  
Posture and gait were both normal.  Range of motion was 70 
degrees for flexion; 25 degrees for extension; 30 degrees for 
right and left lateral flexion; and 30 degrees for right and 
left rotation.  The examiner noted that range of motion was 
limited by pain, but not by fatigue, weakness, lack of 
endurance or incoordination.  No ankylosis of the spine was 
present and there was no evidence of intervertebral disc 
syndrome.  The examiner diagnosed the veteran with chronic 
ligamentous strain of the lumbar spine.

The same range of motion findings were noted on examination 
in June 2006.  However, at that time, the examiner also noted 
that muscle spasm was absent and that there was tenderness.  
Furthermore, he noted that the joint function of the spine 
was additionally limited by pain, fatigue and lack of 
endurance after repetitive use, with lack of endurance having 
the major functional impact.  Joint function was not limited 
by weakness and incoordination after repetitive use.  
However, he also noted that pain, fatigue and lack of 
endurance additionally limited joint function by 0 degrees.  
The examiner also noted that there was no ankylosis of the 
lumbar spine; that inspection of the spine revealed normal 
head position with symmetry in appearance; there was symmetry 
of spinal motion with normal curvatures of the spine; and 
that there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  The examiner 
continued the established diagnosis of chronic lumbosacral 
strain and noted that based on X-ray evidence, the condition 
had progressed to mild degenerative joint disease of the L5 
spine.

The various range-of-motion findings indicate some restricted 
motion in the lumbar spine.  However, forward flexion, in 
particular, is possible significantly beyond the restrictions 
commensurate to a 20 percent rating under Diagnostic Code 
5237, and the combined range- of-motion is greater than 120 
degrees.  Nor is a higher rating possible under Diagnostic 
Code 5237 based on evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, as the evidence is negative as to such 
manifestations.  In this regard, the Board notes that 
although muscle spasm was noted during the November 2004 VA 
examination, both posture and gait were noted to be normal.

The Board also notes that there is no medical evidence of 
incapacitating episodes or neurological abnormalities.  
Therefore, a more favorable evaluation is not permissible 
under Diagnostic Code 5243 or any rating criteria used to 
evaluate any neurological deficit

The veteran's disability includes arthritis.  See June 2006 
VA examination report.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, which refers to Diagnostic Code 5003 (see also 
Diagnostic Code 5010), an additional evaluation is permitted 
for arthritis demonstrated on X-ray where any limitation of 
motion found is not compensable under Diagnostic Codes 
specific to limitation of motion of the joint(s) involved.  
Here, the record presents numerous range-of-motion 
measurements for the lumbar spine, which the Board has 
considered, and those measurements were part of the clinical 
findings supporting a compensable rating.  As such, no 
additional rating is warranted based on arthritis under 
present Diagnostic Codes 5003, 5010, or 5242.

In this connection, it is noted that, consistent with Hicks 
v. Brown, 8 Vet. App. 417 (1995), Diagnostic Codes 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
group of minor joints caused by degenerative arthritis 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  In June 2006, he did have pain on 
repetitive bending, but joint function was limited by 0 
degrees.  Furthermore, even if such evidence is taken into 
account, the evidence still would not support a higher rating 
based on range of motion discussed earlier.  Also, pain and 
pain on motion, along with factors like fatigability, 
weakness, incoordination, and instability, consistent with 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007), have been considered.  However, 
there is no evidence that the veteran is not able to perform 
activities of daily living and there is no incoordination or 
weakness.  During the most recent examination, the veteran 
reported constant pain in his upper and lower back at a level 
of 10.  However, the clinical evidence as a whole does not 
demonstrate additional functional impairment due to the 
service-connected lumbar disability more significant than as 
discussed above, and the veteran himself indicated that he 
can function during the pain and that there is no functional 
impairment resulting from the disability.

Therefore, the Board concludes that the preponderance of the 
evidence is against a higher rating.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  The Board has also 
considered whether the case should be referred for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2007).  
The record reflects that the veteran has not required 
frequent hospitalizations for his low back disability and 
that the manifestations of the disability is not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Right Wrist Strain

The veteran's right wrist disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis), as that 
Code was deemed most closely analogous to the disability.  
Diagnostic Code 5024 instructs that the rater evaluate the 
disability based on limitation of motion of the affected 
parts, as arthritis, degenerative.  Consistent with that 
instruction, the Board has considered Diagnostic Code 5215, 
which, as noted, assigns a maximum 10 percent rating based on 
limitation of motion of the wrist.  A 10 percent rating 
already is in effect under Diagnostic Code 5024, taking into 
account limitation of motion as directed therein.

On examination in November 2004, range of motion measurements 
for the right wrist were 60 degrees for dorsiflexion; 70 
degrees for palmar flexion; 20 degrees for radial deviation; 
and 45 degrees for ulnar deviation.  Medical records from B. 
McDermott, MD dated in January 2005 indicate that the veteran 
had full range of motion of the right wrist.  On examination 
in June 2006, range of motion for the right wrist was 55 
degrees of dorsiflexion; 75 degrees of palmar flexion; 10 
degrees of radial deviation; and 45 degrees of ulnar 
deviation.  These findings represent motion significantly 
better than as contemplated under Diagnostic Code 5215.
Further on limitation of motion, the right wrist is not 
ankylosed.  See November 2004 VA examination report.  
Therefore, Diagnostic Code 5214 cannot be the basis of a 
higher compensable rating.

The November 2004 examiner indicated that the right wrist 
joint was limited by pain, but not by fatigue, weakness, lack 
of endurance or incoordination.  On examination in June 2006, 
joint function of the right wrist was additionally limited by 
pain, fatigue and  lack of endurance by 0 degrees, with lack 
of endurance having the major functional impact.  Joint 
function on the right was not additionally limited after 
repetitive use by weakness and incoordination after 
repetitive use.  He also noted that the right wrist showed 
signs of tenderness.  Furthermore, the veteran reported in 
June 2006 that he experiences constant pain in his right 
wrist at a level of 10 and that the functional impairment 
from the disability is problems holding things or twisting 
things.  These findings would not warrant a more favorable 
evaluation under DeLuca v. Brown.  Although pain on motion is 
noted, range of motion, even with pain, is good, and there is 
no indication that the veteran is not able to perform 
activities of daily living due to his right wrist disability.  
Furthermore, the veteran has indicated that his pain is 
relieved by medication and that he can function during the 
pain.  See June 2006 VA examination report.

Based on the foregoing, the preponderance of the evidence is 
against a higher evaluation.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  The Board has also 
considered whether the case should be referred for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2007).  
The record reflects that the veteran has not required 
frequent hospitalizations for his right wrist disability and 
that the manifestations of the disability is not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in October 2004, prior to the 
initial adjudication of the claims, the veteran was provided 
with the notice required by section 5103(a), to include 
notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was given the specific notice required by Dingess v. 
Nicholson in March 2006.  

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with his claims, and neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for a chronic low back 
strain with history of disc bulging and nerve stenosis is 
denied.

A rating in excess of 10 percent for a right wrist strain is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


